El Juez Asociado Señor Madrero
emitió la opinión del tribunal.
En 8 de agosto de 1946 el Fiscal del Distrito de Agua-dilla formuló acusación contra Antonio Arce Cortés porque en dicho día y en el pueblo de Aguadilla ilegal, voluntaria y maliciosamente, y a sabiendas de que violaba la Ley número 228 de 12 de mayo de 1942, según fué enmendada por la Ley número 493 de 29 de abril de 1946, en relación con la Orden Administrativa número 8 promulgada por el Administrador General de Suministros el 8 de septiembre de 1942, se negó a venderle la cantidad de 48 sacos de arroz a Pedro Nieves Román, a pesar de tener suficiente cantidad de arroz en exis-tencia, si éste no le compraba otros artículos, tales como maíz, papas, cebollas, etc., a un costo de $2,000, artículos és-tos que el mencionado Pedro Nieves Román ni necesitaba, ni interesaba. .
*255Señalado el caso, el juicio fue celebrado en 19 del mismo mes, y oída la prueba la corte de distrito declaró al acusado culpable del delito imputádole y le sentenció a sufrir la pena de dos años de cárcel y a pagar una multa de $5,000, más las costas.
No conforme con la sentencia impuéstale el acusado apeló oportunamente para ante este Tribunal y en apoyo del recurso interpuesto señala los siguientes errores:
“Primero: Erró la Corte al denegar la moción de suspensión soli-citada por la defensa.
“Segundo: Erró la Corte al denegar la excepción perentoria en la que se alegaba que la acusación no aducía hechos constitutivos de causa de acción contra el acusado y apelante.
“Tercero: Erró la Corte al declarar sin lugar la excepción pe-rentoria por falta de jurisdicción de la Corte.”
Por considerar que la cuestión planteada en'el segundo señalamiento es la más importante en el caso, discutiremos ésta primeramente. Sostiene el apelante al argumentarlo que aquí ba habido una indebida delegación de poderes “y que es a la Legislatura y a los Honorables Jueces a quienes corresponde declarar lo que es un delito,” arguyendo además que al amparo de la Ley el Administrador General de Suministros no tiene poder para definir lo que es un delito y menos para imponer una pena.
Es incuestionable que existen ciertas facultades que el po-der legislativo puede delegar en favor de determinado fun-cionario o junta administrativa. Empero, es natural que la persona o entidad en quien se ha delegado tal autoridad me-ramente puede aprobar reglas y reglamentos que estén den-tro del contexto, propósito y espíritu de la ley que les otorga tal facultad. No es posible que el legislador pueda en una ley prever o anticipar todas las situaciones que surgen como resultado de la aprobación de la misma, y la facultad de aprobar regias y reglamentos se delega con el fin de que la *256ley se implemente y se haga más viable. Véanse 42 Am. Jur. 353, sección 49 y la monografía que aparece en 79 L. ed. 489.
En el caso que nos ocupa, la Ley de manera clara y ta-xativa autoriza al Administrador General de Suministros a aprobar reglas y reglamentos. Veamos: la núm. 228 de 12 de mayo de 1942 (pág. 1269), según fué enmendada por la núm. 493 de 29 de abril de 1946 (pág. 1475), contiene las si-guientes disposiciones:
“Artículo 2.' — (c)—El Administrador podrá, de tiempo en tiempo, dictar aquellas reglas y órdenes que crea necesarias para poner en vigor las disposiciones de esta Ley.
“Artículo 3.— (a) — Cuando en el criterio del Administrador el precio o precios de artículos de primera necesidad . . . hayan subido o amenacen subir en una forma inconsistente con los propósitos de esta Ley, dicho Administrador podrá, mediante reglas u órdenes, esta-blecer aquellos precios máximos o beneficios máximos que en su criterio sean generalmente justos y equitativos y que pongan en vigor los propósitos de esta ley; ... El término ‘Regla u orden’ tal como aquí se usa, significa una regla u orden de general aplicación y efecto . . .
“ (b) — Cualquier regla u orden emitida de acuerdo con este ar-tículo, podrá ser establecida en tal forma y manera que contenga aquellas clasificaciones y distinciones y provea para tales ajustes o razonables excepciones como sean necesarias y propias, en el criterio del Administrador, para poner en efecto los propósitos de esta Ley. . . .
“ (c) — Cuando en el criterio del Administrador sea necesario y propio para poner en efecto los propósitos de esta Ley, podrá regla-mentar mediante regla u orden, y' podrá prohibir, prácticas especu-lativas o de manipulación,.
* i* .* i* *
“(e) — Las órdenes, reglas y reglamentos dictados bajo esta Ley podrán contener todas aquellas disposiciones que el Administrador crea necesarias para evitar la evasión de los mismos.
“Artículo 10(a) — Será ilegal,.la venta o entrega por persona alguna de cualquier artículo de primera necesidad. en el curso de los negocios,.en violación de cualquier regla u orden expedida bajo esta Ley,.”
*257Así pues, es innegable que en la Ley núm. 228 de 1942, según i‘ué enmendada en 1946, se faculta al Administrador de Suministros para aprobar reglas y reglamentos que natu-ralmente estarán en armonía, a tono y dentro del espíritu, contexto y propósito de la Ley.
 De acuerdo con la facultad conferídale el Administrador de Suministros procedió a aprobar, con feclia 8 de septiembre de 1942, la Orden .Administrativa núm. 8, que en lo aquí pertinente, reza así:
“El Administrador General de Suministros de Puerto Rico por la presente determina que existe en nuestro comercio insular una serie de prácticas especulativas y de manipulación que, en su cri-terio, equivalen a propender el alza injustificada de precios y que son inconsistentes con los fines de la Ley Núm. 228 de mayo 12 de 1942. En consonancia con estas determinaciones y a virtud de las facultades que le confiere el Artículo 3, Inciso (d) de la ante-dicha Ley, el Administrador dicta la siguiente orden:
“6. — Negarse a vender un artículo que tenga en existencia) si no se le compran otros que el comprador no interesa o no necesita.” (Bastardill as nuestras.)
Dicha Orden Administrativa tiene nueve apartados y la violación de cualquiera de ellos es castigada por la propia orden con multa máxima de $5,000 y con pena de tres meses a dos años de cárcel.
Se ha resuelto en reiteradas ocasiones que un reglamento aprobado por delegación por un cuerpo administrativo no-puede estar en pugna con la ley que otorga la facultad de-aprobar el mismo. Se ha decidido igualmente que por re-glas o reglamentos no se pueden crear delitos por actos u omisiones no castigados por la ley a virtud de lá cual se dic-tan tales reglas o reglamentos. Véanse Ex parte Irizarry Marrero, 66 D.P.R. 672, 676 y casos en él citados; 42 Am. Jur., página 355, sección 50 y la monografía antes citada que figura en 79 L. ed. 491. Véanse también United States v. Eaton, 144 U.S. 677, que es sin duda un caso cumbre en la *258materia, y los de United States v. Grimaud, 220 U.S. 506, y Singer v. United States, 323 U.S. 338, en los que se distingue el principio en aquél enunciado.
Se habrá notado que por el apartado 6 de la Orden Ad-ministrativa núm. 8 el Administrador trata de prohibir las que muy acertada y gráficamente nuestro pueblo ha dado en llamar “ventas en convoy.”
Se habrá visto asimismo que bajo los artículos 2(c) y 3(a), (b), (c) y (e) de la Ley núm. 228, supra, según ha sido enmendada, el Administrador tiene autoridad no sola-mente para dictar las reglas y órdenes que crea necesarias para poner en vigor la misma, sí que también que podrá pro-hibir prácticas especulativas o de manipulación y las que cre-yere necesarias para evitar la evasión de la Ley. Al hacer figurar en su Orden Administrativa núm. 8 que queda pro-hibido el negarse a vender un artículo que un comerciante tenga en existencia si no se le compran otros artículos que el adquirente no interesa o no necesita, el Administrador no hizo otra cosa que implementar la Ley núm. 228, según fué enmendada, para hacer cumplir los propósitos y fines de la misma. De no permitírsele al Administrador que adopte un reglamento como el aprobado por él prohibiendo transaccio-nes similares a la aquí envuelta, fácil sería para comercian-tes poco escrupulosos eludir los precios máximos fijados.
Es cierto que en la Orden Administrativa tantas veces mencionada el Administrador fija una penalidad, mas • ella no es otra cosa que la repetición de la penalidad estable-cida por el estatuto en su artículo 13(b). En su consecuencia, dicha penalidad puede considerarse como materia redundante (surplusage) o como una repetición innocua.
Como antes indicamos, por reglamento no se pueden crear delitos. Pero cuando la .ley faculta al funcionario administrativo a aprobar reglamentos y a la vez el estátuto cástiga la violación de la ley y de tales reglas y reglamentos .(artículo 10(a) supra) difícilmente podría decirse que una *259acusación formulada al amparo de la ley y el reglamento no aduce hechos constitutivos de delito público.
En el caso número 11818, El Pueblo v. Salvador Rivera Irizarry, resuelto con fecha 14 ele abril del año en curso, (ante, pág. 190), este Tribunal tuvo oportunidad de discutir una cuestión que aunque no idéntica a la aquí envuelta guarda cierta similitud con ella. En aquél se imputó a Rivera Irizarry el haber vendido media libra de bacalao en 15 centavos en violación de la Orden Administrativa núm. 68. La Ley núm. 228, supra, no fija el precio máximo para nin-gún artículo, sino que autoriza al Administrador a fijar pre-cios máximos. Al resolver la cuestión allí envuelta, este Tribunal dijo lo siguiente:
“La Legislatura creó el delito. El Administrador, ya le llame-mos un funcionario o un ciudadano particular, tomó la acción para la cual estaba autorizado en virtud de la Ley núm. 228. Por tanto resolvemos que la violación de la Orden Administrativa constituyó un delito ...
“No podemos convenir con la contención del acusado de que el delito aquí imputádole no estaba definido por la ley. El artículo 10 (a) hace ilegal la venta de cualquier artículo en violación de cual-quier regla u orden expedida bajo la Ley núm. 228 . En adi-ción, el artículo 13(b) y las disposiciones de la Orden Administra-tiva fijando penalidades por violación a la misma son idénti-cas .. .
“El acusado alega también que aunque el artículo 2 (c) auto-riza al Administrador a dictar reglas y órdenes, la Ley 'no dispone que tales reglas y órdenes tendrán fuerza de ley. Esta es una con-tención frívola. El artículo 10(a) expresamente hace ilegal la venta de cualquier artículo en violación de una orden o regla del Admi-nistrador. ’ ’
Hemos dicho (pe el caso de Rivera Irizarry guarda si-militud con el de autos, porque si bien en él estaba envuelta una venta a sobreprecio, y no una “venta en convoy,” las cuestiones de derecho allí resueltas son casi idénticas a la mayoría de las discutidas en el presente. En su conseeuen-*260cia, lo 'anteriormente citado podría decirse con igual fuerza en el caso ante nos.
El caso de Kraus & Bros. Inc. v. United States, 327 U.S. 614, parece ser casi idéntico al que consideramos. En él se alegaba en la acusación que el acusado “ilegal y voluntaria-mente y a sabiendas evadió las disposiciones del Reglamento niíro. 269, sección 1429.5, al exigir, compeler y requerir del detallista que comprara patas o pellejos de pollos (skins) a determinado precio como condición para la venta de las aves.”
La sección 2(a) de la Emergency Price Control Act de 1942 autoriza al Administrador de Precios “a establecer me-diante reglamento u orden aquellos precios máximos que a su juicio fueren justos y equitativos para poner en vigor los fines de la Ley” y la sección 2(g) dispone además que los reglamentos y órdenes aprobados de acuerdo con la ley pue-den contener aquellas disposiciones que el Administrador considere necesarias para impedir la circunvención o evasión de la misma. De conformidad con la autorización otorgá-dale, el Administrador aprobó el Reglamento núm. 269, el que provee que los límites de precios en él fijados no serán evadidos por medios directos o indirectos. Al resolver el caso el Tribunal Supremo de Estados Unidos dijo por voz del Juez Murpby que “los elementos de la conducta evasiva deben ser expresados por el Administrador con tal claridad que una persona corriente pueda de antemano saber cómo evitar infringir la ley” (pág. 621) y que “la conducta pro-hibida debe, a los fines de un proceso criminal, expresarse con claridad en las órdenes y reglamentos que él (el Admi-nistrador) está autorizado por el Congreso para promulgar de acuerdo con la Ley.” (Pag. 622.) Se dijo también que el referido reglamento no bacía mención específica de “tying agreements or combination sales”, pero que para los fines del caso babía que admitir que entre las formas de evasión el Administrador legalmente podía incluir “ventas en convoy” (tying agreements and combination sales) que envolvieran ' *261la venta, de productos secundarios a su valor en el mercado. En vista del contexto poco claro del reglamento el Tribunal Supremo llegó a la conclusión de que el mismo sólo prohibía aquellos “tying agreements or combination sales” que en-volvieran efectos que carecían de valor o que se vendían a precios artificiales y ordenó que el caso, fuera devuelto a la corte inferior para un nuevo juicio.
Sin embargo, en el referido caso de Kraus & Bros. v. United States se hace constar, a la página 625 que “los re-glamentos sobre carnes y ropas contienen disposiciones que prohíben que una venta de carne o ropa dependa de que el adquirente tenga que comprar algún otro producto.”
En United States v. Armour & Co. of Delaware, 50 F. Supp. 347, estaba envuelta una cuestión similar a la del pre-sente caso y en él se resolvió que una acusación en’ que se imputa la violación de un reglamento similar a la Orden Ad-ministrativa núm. 8 aquí envuelta es suficiente. Véanse también: United States v. George F. Fish, Inc., 154 F.2d 798 y Coffin-Redington Co. v. Porter, 156 F.2d 113.
En relación con la Ley núm. 6 de 17 de noviembre de 1941 (Ses. Ext., pág. 15), a virtud de la cual se creó una co-misión que estaba facultada para determinar los precios a que podían venderse los artículos de primera necesidad, este Tribunal ha resuelto varios casos y en todos ellos ha llegado a la conclusión de que una venta efectuada a un precio en exceso del fijado en los reglamentos por la Comisión allí creada constituye un delito público. Véanse Pueblo v. Díaz, 62 D.P.R. 136; Pueblo v. Ortiz, 62 D.P.R. 298; y Pueblo v. Martínez, 62 D.P.R. 734.
El caso Ex parte Irizarry Marrero, 66 D.P.R. 672 es dis-tinto al presente. Allí se acusó a Irizarry Marrero por ne-garse a vender, y al ser sentenciado por la corte inferior éste acudió ante nos mediante un recurso de hábeas corpus. Resolvimos que bajo la Ley 228 de 1942 no constituía delito público el negarse a vender. Sin embargo, allí la ley de ma-nera taxativa proveía que: “Nada en esta Ley se interpre-*262tará en el sentido de obligar a persona alguna a vender ar-tículos de primera necesidad.”
Resumiendo, llegamos a las siguientes conclusiones:
(1) Que el Administrador estaba plenamente facultado para aprobar las regias y reglamentos que dictó;
(2) Que la Orden Administrativa Núm. 8 por él aprobada está dentro del propósito y espíritu de la Ley núm. 228, se-gún ésta lia sido enmendada;
(3) Que si bien la citada Orden núm. 8 fija una penali-dad, ella no es otra cosa que la penalidad provista por el artículo 13(b) d.e la Ley y no un delito distinto al provisto por ésta, y
(4) Que la acusación en los términos que está redactada imputa un delito público.
Resuelto así el segundo error señalado, procederemos ahora a discutir los errores primero y tercero. El primero de ellos, como se recordará, se refiere a que la corte cometió error al denegar la moción de suspensión solicitada por la defensa. El suspender un juicio descansa siempre en Ja sana discreción de un tribunal y esta Corte Suprema no intervendrá con tal discreción a no ser que se demuestre que lia habido abuso en el ejercicio de ella. Amy v. Barceló, Juez, 59 D.P.R. 661. Sostiene el acusado que la corte debió acceder a su solicitud, ya que estaba haciendo gestiones para que el Administrador General de Suministros le resolviera la causa administrativamente. No tiene en ello razón. El artículo 13(b), en su primer Disponiéndose sólo provee “que cualquier causa o proceso así iniciado deberá ser archivado, previo el pago de costas, cuando la persona procesada o su representante legal acrediten el haber satisfecho la multa administrativa que le hubiere sido fijada por el Administrador General de Suministros . ... ” (Bastardillas nuestras.) No dice en forma alguna ese artículo que la corte ante la cual se esté viendo un caso por infracción a la Ley núm. 228 deberá suspenderlo cuando meramente se están haciendo *263gestiones ante el Administrador por el acusado. Carece igualmente de méritos esta contención.
El tercer señalamiento se refiere a la falta de jurisdicción en la Corte de Distrito de Aguadilla para conocer de la causa. A este respecto diremos que si bien en Ex parte Irizarry, supra, resolvimos (pág. 683) “que cuando una persona es encarcelada por liaber cometido' ciertos actos que noconstituyen un delito bajo la ley, la corte carece de jurisdicción en dicho proceso y el acusado puede ser puesto en libertad en un procedimiento de habeas corpus.,” ello es así cuando no hay delito público mas no cuando se resuelve-que la acusación imputa delito. Además, la Corte de Dis-trito de Aguadilla era la llamada a conocer de la acusación,, ya que la Ley (artículo 13(b)) provee claramente que “la corte de distrito del lugar donde se realice el acto o transac-ción constitutivo del delito, tendrá jurisdicción original sobre dicha ofensa y el juicio se celebrará por tribunal de dere-cho Habiéndose cometido el delito en la ciudad de Agua-dilla no hay eluda de que la llamada' a conocer del mismo lo era la corte de, aquel distrito.
Ahora bien, resuelto así el caso creemos que nada hay en la acusación ni en la prueba que justifique la penalidad se-vera impuesta. En su virtud la sentencia será modificada ■para imponer al acusado $1,000 de multa y cuatro meses de cárcel, más las costas, y así modificada confirmada.